652 So. 2d 1187 (1995)
Lynne SMITH, Appellant,
v.
Christopher J. SAUNDERS, Appellee.
No. 94-01775.
District Court of Appeal of Florida, Second District.
March 15, 1995.
Rehearing Denied April 12, 1995.
Amy G. Cohen of Latour & Associates, P.A., Tarpon Springs, for appellant.
*1188 Robert L. Kaleel of Kaleel & Kaleel, P.A., St. Petersburg, for appellee.
BLUE, Judge.
Lynne Smith appeals the dismissal of her complaint against Christopher Saunders for failure to achieve service within the time prescribed by Florida Rule of Civil Procedure 1.070(j). Smith argues that the trial court should not have dismissed the action after quashing her attempt to serve Saunders through the Secretary of State. We agree and reverse.
This court has held that "[e]ven though service of process ... was invalid, the action ... should remain pending because service, although invalid, was made within the 120-day limit pursuant to Florida Rule of Civil Procedure 1.070(j)." Stoeffler v. Castagliola, 629 So. 2d 196, 198 (Fla. 2d DCA 1993), review denied, 639 So. 2d 976 (Fla. 1994). In this case, Smith's time for service ran until April 19, 1993: 120 days plus a 45-day extension she received before the expiration of her initial time. Smith served the Secretary of State on April 12, 1993. Thus, Smith made service within the prescribed time even though that service was later quashed.
Accordingly, we reverse and remand for further proceedings.
RYDER, A.C.J., and FULMER, J., concur.